218 S.W.3d 439 (2006)
Michael E. RAUCH, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 64921.
Missouri Court of Appeals, Western District.
November 7, 2006.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 19, 2006.
Application for Transfer Denied May 1, 2007.
Michael E. Rauch, Cameron, pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Cecily L. Daller, Assistant Attorney General, Jefferson City, for respondent.
Before HOWARD, C.J., and BRECKENRIDGE and HARDWICK, JJ.

Order
PER CURIAM.
Michael E. Rauch appeals the denial of his post-conviction motion pursuant to Rule 24.035 to vacate his judgment and sentence after he pled guilty to first-degree murder and armed criminal action. After an evidentiary hearing, the motion court denied Rauch's motion. Rauch argues on appeal that the motion court's findings and conclusions that plea counsel *440 was not ineffective were clearly erroneous. He also raises for the first time on appeal that the plea court did not have jurisdiction, that his due process rights were violated and that he was denied effective assistance of counsel. We affirm. Rule 84.16(b).